DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-34, 37-41, 45, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al (US 2018/0176945, hereinafter CAO, claiming the priority date of provisional application 62/435,519), in view of Chendamarai Kannan et al (US 2018/0242348, hereinafter Chendamarai, claiming the priority date of provisional application 62/461,737) and in view of Karaki et al (US 2019/0342037, hereinafter Karaki, claiming priority date of provisional application 62/411,189).

Regarding claim 26, CAO discloses an apparatus for a user equipment (UE, Fig. 3), comprising: baseband circuitry including one or more processors (processor and circuitry, Para [0037]) to: encode an uplink (UL) transmission data for transmission to an evolved Node B (eNB) (encoding uplink data, Para [0036], uplink data transmitted by UE to BS using grant-free transmission, Para [0032]); 											determine a NACK for a particular transmission and a mode of re-transmission for the UL transmission as one of: a scheduled mode in which the re-transmission is based on a re-transmission grant derived from downlink control information (DCI) received from the eNB, and a grant-less mode in which the re-transmission is performed without the re-transmission grant from the eNB and encode the re-transmission of the UL transmission based on the determined mode (BS can transmit NACK with (or without) scheduling information for re-transmission, Para [0044], HARQ process ID is used to identify which transport block needs to be re-transmitted by the UE, Para [0078], UE may perform retransmission by using another grant-free uplink transmission or by using a grant-based uplink transmission, Para [0032], BS can sent grant in DCI for retransmission, Para [0077/78] or sent NACK in DCI with scheduling resources, Para [0044/45] and absence of a scheduling grant can be interpret by UE to perform grant-free transmission, Para [0047]. Also see Para [27,39, 40, 73] from provisional 62/435,519);						but does not explicitly disclose the encoded UL transmission can be transmitted on the unlicensed spectrum.  Chendamarai discloses the UE can transmit grant-free UL transmission on the unlicensed spectrum band, Para [0047] or Para [0047] from provisional 62/461,737.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chendamarai in order to conserve resources by reducing random access procedures;												nor discloses receiving from the eNB a HARQ bitmap, which includes a plurality of fields associated with a plurality of HARQ process numbers, a field of the plurality of fields indicating one of an ACK or a NACK by the eNB for a UL transmission corresponding to a HARQ process number and determining a NACK for a particular transmission using the HARQ bitmap.  Karaki discloses the eNB sends HARQ feedback to the UE, where the feedback consists of a bitmap for all the HARQ processes and a corresponding bit mapped to each process indicating either ACK or NACK, Para [0113] and there is an association between index in the bitmap and the HARQ process ID, Para [0049].  Also see Para [0064, 68] of provisional application 62/411,189.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Karaki in order to more reliably use unlicensed spectrum and improve methods for communicating HARQ information for unscheduled transmissions.
Regarding claim 31, CAO discloses the apparatus of claim 30, wherein the baseband circuitry is to further: encode another UL transmission data in response to the HARQ feedback indicating an ACK at the eNB of the UL transmission (ACK means data has been successfully decoded, Para [0032], ACK can include grant for scheduling new UL data from the UE, Para [0043] or ACK does not include grant and UE can transmit new data using grant-free transmission, Para [0047]
Regarding claim 32, CAO discloses the apparatus of claim 26, wherein the baseband circuitry is to further: start a timer upon finishing the UL transmission and determine the mode of re-transmission as the scheduled mode if the re-transmission grant is derived before expiration of the timer, and as the grant-less mode when the timer expires without the re-transmission grant (UE may wait for HARQ feedback and if UE does not receive an ACK or grant within a pre-defined window, the UE may perform grant-free retransmission, Para [0110], where waiting for response implies a timer is set and ACK can include grant for scheduling new UL data from the UE, Para [0043].  Further setting a timer for waiting for an ACK is well known in the art as well).	
Regarding claim 33, CAO discloses the apparatus of claim 32, wherein the baseband circuitry is to further determine the mode of re-transmission as the grant-less mode when the timer expires without receiving a hybrid automatic repeat request (HARQ) feedback from the eNB (UE may wait for HARQ feedback and if UE does not receive an ACK or grant within a pre-defined window, the UE may perform grant-free retransmission, Para [0110]).
Regarding claim 34, CAO discloses the apparatus of claim 27, wherein the baseband circuitry is to further: start a timer upon receiving the HARQ feedback and determine the mode of re-transmission as the scheduled mode if the re-transmission grant is derived before expiration of the timer, and as the grant-less mode when the timer expires without the re-transmission grant (ACK can include grant for scheduling new UL data from the UE, Para [0043] and UE may wait for HARQ feedback and if UE does not receive an ACK or grant within a pre-defined window, the UE may perform grant-free retransmission, Para [0110], where waiting for response implies a timer is set and ACK can include grant for scheduling new UL data from the UE, Para [0043].  This is an obvious variation where waiting for a grant, starts at reception of the HARQ feedback instead of at transmission of the uplink data).
Regarding claims 37 and 50, CAO discloses the apparatus of claim 26/46, wherein the DCI is configured to assign to the UE a whole system bandwidth or one of a plurality of orthogonal resources (BS grants resources to the UE such as a set of time-frequency locations in an uplink orthogonal frequency division multiple access frame, Para [0005] and DCI can include resources assigned to UE, Para [0069]
Regarding claim 38, CAO discloses the apparatus of claim 26, but not explicitly wherein the baseband circuitry is to further: determine the mode of re-transmission as the scheduled mode if the eNB acquires a channel earlier than the UE, and as the grant-less mode if the UE acquires the channel earlier than the eNB.  Chendamarai discloses the UE performs LBT before making a grant-less transmission, Para [0047] and BS may also need to perform LBT procedure before making a transmission, Para [0072].  CAO discloses the BS can transmit DCI to switch the UE between grant-free and grant-based uplink transmission, Para [0030] or transmit ACK/NACK with grant or scheduling information, Para [0044], otherwise the UE can continue with grant-free UL transmission.  Therefore the BS needs to acquire the channel and transmit DL information in order for the UE to use a grant-based mode, other the UE acquires the channel and transmits grant-free. 
Regarding claim 39, CAO discloses the apparatus of claim 26, but not wherein the baseband circuitry is to further: perform a clear channel assessment (CCA) before transmitting the UL transmission and before the re-transmission.  Chendamarai discloses performing listen before talk before performing transmission, Para [0009]. 
Regarding claim 40, CAO discloses the apparatus of claim 26, wherein the baseband circuitry is to further: encode the UL transmission data for transmission on physical uplink shared channel (PUSCH) (transmit uplink data to the BS, Para [0022], where it is known uplink data is transmitted on PUSCH.  Further Chendamarai discloses grant-less transmission on PUSCH, Para [0008]). 
Regarding claim 41, CAO discloses the apparatus of claim 26, wherein the baseband circuitry is to further: encode the UL transmission data for transmission as a grant-less uplink (GUL) transmission (grant-free uplink transmission, Para [0008]). 
Regarding claim 45, CAO discloses an apparatus of an evolved Node B (eNB, Fig. 3), comprising: baseband circuitry, including one or more processors (circuitry and processors, Para [0035]), to: decode uplink (UL) transmission data received from user equipment (UE) (base station decodes uplink transmission data, Para [0025]); and encode a hybrid automatic repeat request (HARQ) feedback for the UE, wherein the HARQ feedback indicating acknowledgement (ACK) and negative HARQ feedback is transmitted by the BS to indicate if the UL transmission was successfully received or not using ACKs or NACKs, Para [0032]) for the UL transmissions associated with corresponding HARQ process numbers (HARQ process ID is used to identify which transport block needs to be re-transmitted by the UE, Para [0078]); 		but does not explicitly disclose the decoded UL transmission can be transmitted on the unlicensed spectrum.  Chendamarai discloses the UE can transmit grant-free UL transmission on the unlicensed spectrum band, Para [0047] or Para [0047] from provisional 62/461,737;	 	nor discloses the HARQ feedback includes a HARQ bitmap including a plurality of fields associated with a plurality of HARQ process numbers, a field of the plurality of fields indicating one of an ACK or NACK by the eNB for a UL transmission.  Karaki discloses the eNB sends HARQ feedback to the UE, where the feedback consists of a bitmap for all the HARQ processes and a corresponding bit mapped to each process indicating either ACK or NACK, Para [0113] and there is an association between index in the bitmap and the HARQ process ID, Para [0049].  Also see Para [0064, 68] of provisional application 62/411,189.  
Regarding claim 46, CAO discloses the apparatus of claim 45, wherein the baseband circuitry is to further: encode downlink control information (DCI) for transmission to the UE to schedule a re-transmission of one or more of the UL transmission indicated as NACK in the HARQ bitmap (DCI can include NACK, Para [0045] and the BS can transmit NACK with (or without) scheduling information for re-transmission, Para [0044]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over CAO and in view of Chendamarai.

Regarding claim 42, CAO discloses an apparatus for a user equipment (UE, Fig. 3), comprising: baseband circuitry including one or more processors (processor and circuitry, Para [0037]) to: encode an uplink (UL) transmission to an evolved Node B (eNB) (encoding uplink data, Para [0036], uplink data transmitted by UE to BS using grant-free transmission, Para [0032]); start a timer upon finishing the UL transmission and when the timer expires without receiving a hybrid UE may wait for HARQ feedback and if UE does not receive an ACK or grant within a pre-defined window, the UE may perform grant-free retransmission, Para [0110], where waiting for response implies a timer is set. See Para [0027,67,77] from the provisional and response to arguments.  Further setting a timer for waiting for an ACK is well known in the art as well); but does not explicitly disclose the encoded UL transmission can be transmitted on the unlicensed spectrum.  Chendamarai discloses the UE can transmit grant-free UL transmission on the unlicensed spectrum band, Para [0047] or Para [0047] from provisional 62/461,737.  

Claims 28, 29 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over CAO, in view of Chendamarai, in view of Karaki and in view of CAO et al (US 2018/0123765, hereinafter CAO2, claiming the priority date of provisional applications 62/459,949 and 62/421,087).

Regarding claim 28, CAO discloses the apparatus of claim 27, but not explicitly wherein the baseband circuitry is to further: determine the mode of re-transmission as the scheduled mode if a HARQ process number associated with the UL transmission falls outside of a predefined group.  CAO2 discloses HARQ process ID can be implicitly identified by different grant-free access regions, Para [0108/163], there can be a pre-defined mapping between grant-free resources and HARQ process ID, Para [0110] and only perform grant-free transmission on grant-free resource mapped to same HARQ ID, Para [0212] or see Para [0102] from provisional application 62/421,087.  CAO also discloses grant-free only region, co-existence and grant-based only regions in Fig. 2, meaning if a HARQ ID is mapped to grant-free only resource region it is not for scheduled transmission.  
Regarding claim 29, CAO discloses the apparatus of claim 28, but not explicitly wherein baseband circuitry is to further: decode dedicated or broadcast radio resource control (RRC) signaling to configure the group.  CAO2 discloses grant-free resource can be configured with RRC signaling, Para [0037] and RRC signaling used to configure parameters needed for grant-free transmission with UE needing to monitor for DCI signaling, Para [0213] or see Para [0034] from provisional 62/421,087.
Regarding claim 47, CAO discloses the apparatus of claim 45, wherein the baseband circuitry is to further:, wherein if a UL transmission indicated as NACK is associated with a HARQ process number falling within the group, a re-transmission of the UL transmission can be performed without a re-transmission grant from the eNB (NACK can be received without scheduling grant and UE can perform re-transmission via grant-free uplink transmission, Para [0079]);  but does not explicitly disclose encoding configuration data for the UE to configure the UE with a group of HARQ process numbers through dedicated or broadcast radio resource control (RRC) signaling.  CAO2 discloses grant-free resource can be configured with RRC signaling, Para [0037] and RRC signaling used to configure parameters needed for grant-free transmission with UE needing to monitor for DCI signaling, Para [0213] or see Para [0034] from provisional 62/421,087.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CAO, in view of Chendamarai, in view of Karaki and in view of Tseng (US 2009/0147726, hereinafter Tseng).

Regarding claim 35, CAO discloses the apparatus of claim 34, but not explicitly wherein the timer is shared by a plurality of HARQ processes on the UE.  Tseng discloses a UE can use one re-transmission timer to manage reception timing of multiple HARQ processes, Para [0011].
Regarding claim 36, CAO discloses the apparatus of claim 34, but not explicitly wherein the timer is associated with a single HARQ process associated with the UL transmission.  Tseng discloses the UE can assign a retransmission timer to each of the plurality of HARQ processes, Para [0035]. 

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over CAO, in view of Chendamarai and in view of Chen et al (US 2011/0134829, hereinafter Chen).

Regarding claim 43, CAO discloses the apparatus of claim 42, but explicitly wherein the baseband circuitry is to further: reset a HARQ process number associated with the UL transmission.  Chen discloses HARQ process can be reset, Para [0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in order to improve retransmission process by ensuring the conditions of retransmissions at the receiving and sending ends are consistent.  
Regarding claim 44, CAO discloses the apparatus of claim 43, but not explicitly wherein the baseband circuitry is to further: make a predetermined number of attempts of the new transmission or the re-transmission before resetting the HARQ process number.  Chen discloses when the pre-determined number of re-transmissions reaches the maximum, the HARQ process can be reset, Para [0059]. 

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over CAO, in view of Chendamarai, in view of Karaki and in view of Yerramalli et al (US 2018/0227936, hereinafter Yerramalli, claiming the priority date of provisional application 62/455,469).

Regarding claim 48, CAO discloses the apparatus of claim 45, but not wherein the baseband circuitry is to further: encode the HARQ feedback for transmission to the UE during a maximum channel occupancy time (MCOT) of a second UE different from the UE.  Yerramalli discloses a UE can obtain the MCOT and decide to share a portion of the MCOT with the base station, Para [0091], and can indicate the uplink duration to the BS and the BS can use the remaining sub-frames for downlink transmission, Para [0093-95] or see Para [0089-92] from provisional 62/455,469, it would be an obvious variation for the BS to transmit HARQ feedback to a different UE, then the UE that decided to share the MCOT.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yerramalli in order to improve efficiency of spectrum utilization.  
Regarding claim 49, CAO discloses the apparatus of claim 46, but not wherein the DCI is to be transmitted to the UE during a maximum channel occupancy time (MCOT) of a second UE different from the UE.  Yerramalli discloses a UE can obtain the MCOT and decide to share a portion of the MCOT with the base station, Para [0091], and can indicate the uplink duration to the BS and the BS can use the remaining sub-frames for downlink transmission, Para [0093-95] or see Para [0089-92] from provisional 62/455,469, it would be an obvious variation for the BS to transmit DCI to a different UE, then the UE that decided to share the MCOT.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues Cao does not disclose a HARQ bitmap and argues against a HARQ bitmap being well known in the art, as asserted in prior office action.  Applicant argues evidence must be provided.  In response, the Applicant has added a new limitation and arguments are moot in view of the new reference being used in the current office action.  Karaki discloses the eNB can send HARQ feedback to UE, where the HARQ feedback consists of a bitmap for all uplink HARQ processes and a bit indicating ACK or NACK for each associated HARQ process, Para [0113].    					The Applicant also argues against the rejection to claim 42 which includes a limitation for starting a timer upon finishing UL transmission.  The Applicant argues the office action relies on Para [0110] in CAO but argues the cited paragraph is not included in the provisional of CAO.  In response, the provisional of CAO discloses the UE may wait for an ACK/NACK from the BS before sending a retransmission, Para [0067], in some cases the BS may not send a NACK, where the absence of an ACK indicates to the UE a retransmission is required, Para [0027] and the absence of a NACK and ACK .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461